Citation Nr: 0803911	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease (GERD). 

2.  Entitlement to an initial disability rating greater than 
10 percent for right ankle osteoarthritis.

3.  Entitlement to an initial disability rating greater than 
10 percent for right (major) carpal tunnel syndrome.

4.  Entitlement to an initial disability rating greater than 
10 percent for left (minor) carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
November 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

In December 2007, the veteran testified before the 
undersigned at a video-conference hearing.  The hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The competent evidence, overall, shows that the veteran's 
GERD symptoms of recurrent episodes of pyrosis with 
epigastric distress more nearly approximate the criteria for 
a 10 percent rating; otherwise, his GERD is well-controlled 
with medication and does not result in any significant 
impairment of health. 

2.  On December 4, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran during a video-conference hearing that he 
intended to withdraw his appeals seeking higher initial 
ratings for service-connected right ankle and bilateral 
carpal tunnel syndrome disabilities; there are no remaining 
questions of fact or law before the Board in these matters.
CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, 
but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7346 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, on the issue of entitlement to an initial 
disability rating greater than 10 percent for right ankle 
osteoarthritis, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, on the issue of entitlement to an initial 
disability rating greater than 10 percent for right (major) 
carpal tunnel syndrome, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, on the issue of entitlement to an initial 
disability rating greater than 10 percent for left (minor) 
carpal tunnel syndrome, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  GERD

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupation
ns.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "slight," "moderate" and 
"severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The veteran's GERD has been rated by analogy to hiatal hernia 
under Diagnostic Code 7346.  Under this code provision, a 10 
percent rating is assignable for a hiatal hernia "with two 
or more of the symptoms for the 30 percent evaluation of less 
severity."  A 30 percent rating is assignable for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assignable for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346.

As noted, a 10 percent rating is assigned "with two or more 
of the symptoms for the 30 percent rating of less severity."  
The facts of this case show that, with application of 
38 C.F.R. § 4.7 and the doctrine of the benefit of the doubt, 
the veteran manifests GERD symptoms of episodic heartburn and 
epigastric distress of a lesser severity than contemplated by 
a 30 percent rating under Diagnostic Code 7346, thus 
entitling him to an initial 10 percent evaluation.

The Board notes that the only relevant medical evidence 
during this period are VA examination reports dated in March 
2005 and October 2006, both of which provide some evidence 
against the claim and in favor of the claim.   

During the March 2005 VA examination, the veteran reported 
medications such as Zantac and Prilosec had provided fair to 
good results in treating his GERD.  He denied a history of 
anemia or hematemesis.  Following physical examination, the 
examiner offered a diagnosis of GERD, well-controlled.

During the October 2006 VA examination, the veteran described 
mild episodes of heartburn of unpredictable frequency that 
were unrelated to food or activity.  He denied symptoms such 
as dysphagia, pyrosis, epigastric or other abdominal pain, 
nausea, vomiting, or blood with vomiting or in stool.  He 
indicated that his reflux was greatest when he did not take 
his medicines.  The examiner commented on the veteran's in-
service symptoms of severe heartburn and indigestion 
diagnosed as a hiatal hernia.  He was initially treated with 
Zantac, and later changed to Prilosec with better and good 
results.  His current treatment consisted strictly of proton 
pump inhibitors without adverse side effects.  

Physical examination demonstrated a good general state of 
health absent anemia.  Normal nutrition and nutritional signs 
were found.  The examiner offered a diagnosis of moderate or 
greater reflux secondary to hiatal hernia with symptoms well-
controlled on diet and medications. 

The record also contains the veteran's statements and 
testimony of record, which provide evidence in support of his 
claim.

In his May 2006 Substantive Appeal, the veteran described 
ineffective relief of GERD symptoms with medication.  He 
stated that his GERD awoke him at night, and often caused him 
to throw-up.  He stated that he sometimes experienced left 
shoulder pain in conjunction with his GERD symptoms.

At his hearing in December 2007, the veteran described 
intense heartburn which interfered with his ability to eat.  
His symptoms awakened him on an hourly basis at night 
preventing a restful sleep.  He usually slept four to five 
hours per night.  His symptoms during waking hours interfered 
with his ability to work and study.  He reported that his 
GERD treatment had consisted of daily use of Prilosec and 
Zantac, the effectiveness of which had been decreasing over 
time.  He supplemented his treatment by taking Rolaids.  He 
did not seek regular treatment due to lack of access to an 
adequate VA facility in Alaska.

Resolving reasonable doubt in favor of the veteran, the Board 
determines that the veteran experiences recurrent episodes of 
pyrosis and epigastric distress based upon his sworn 
testimony under oath.  This is competent and credible 
evidence in support of this claim.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  

With further application of 38 C.F.R. § 4.7, the Board finds 
that the veteran's GERD symptoms of recurrent episodes of 
pyrosis with epigastric distress more nearly approximate the 
criteria for a 10 percent rating under Diagnostic Code 7346.  
As such, the Board grants an initial 10 percent rating.

The competent medical evidence of record, nonetheless, has 
found that the veteran's GERD symptoms are well-controlled 
with medications and have not resulted in any significant 
impairment of health.  Clearly, the veteran's GERD does not 
result in considerable impairment of health, as required for 
a 30 percent rating under Diagnostic Code 7346.  The post-
service medical record, as a whole, provides evidence against 
such a finding.  Accordingly, the veteran does not meet the 
criteria for an initial rating in excess of 10 percent for 
any time during the appeal period.

In conclusion, the Board finds that the veteran is entitled 
to an initial 10 percent evaluation for his GERD for the 
entire appeal period.  The Board has applied the provisions 
of 38 C.F.R. § 4.7, and the doctrine of reasonable doubt, in 
arriving at this determination.  The preponderance of the 
evidence is against a higher rating still for any period of 
time within the appeal period.

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disability on his 
employment.  However, the Board finds that there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R.  § 3.321, 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

II.  Withdrawn claims

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At a video-conference hearing before the Board on December 4, 
2007, the veteran withdrew his appeal seeking higher initial 
ratings for service connected right ankle and bilateral 
carpal tunnel syndrome disabilities.  The transcript has been 
reduced to writing and is of record.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993).  Hence, there are no remaining 
allegations of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in these matters.

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also requires VA to notify 
a claimant of what is required to establish a disability 
rating and an effective date for the award of benefits, if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for GERD.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, and the veteran's has denied the 
existence of any relevant post-service treatment records.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

The veteran was also afforded two VA medical examinations 
which fully address the criteria for evaluating GERD.  The 
veteran's representative has argued inadequacy of examination 
based upon the fact the examinations were conducted by 
physician's assistants (PA).  The Board is of the opinion 
that a PA is competent to evaluate a GERD disability, the 
criteria of which require relatively routine clinical 
findings.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) 
(noting that there is no requirement that medical 
examinations be conducted by physicians only, and that the 
issue involves whether the individual has the types of 
education and clinical training to evaluate the medical issue 
at hand).  In any event, the March 2005 and October 2006 VA 
examination reports were co-signed by medical doctors.  
Furthermore, the veteran's lay report of symptomatology has 
been accepted as supplementing the medical evidence in this 
case.

The veteran's representative also raised the issue of the 
veteran "wearing" a proton pump inhibitor, but the Board 
takes judicial notice that this is a property characteristic 
of the veteran's prescription of Prilosec.  The veteran has 
denied wearing any type of device to treat his GERD.

On review of the record, the Board notes that neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 10 percent initial disability rating for GERD is granted. 

The appeal on the issue of entitlement to an initial 
disability rating greater than 10 percent for right ankle 
osteoarthritis is dismissed.

The appeal on the issue of entitlement to an initial 
disability rating greater than 10 percent for right (major) 
carpal tunnel syndrome is dismissed.

The appeal on the issue of entitlement to an initial 
disability rating greater than 10 percent for left (minor) 
carpal tunnel syndrome is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


